      Case 2:18-cr-00422-SMB Document 730 Filed 08/20/19 Page 1 of 2



 1
 2
 3
 4
 5
 6                          IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                           No. CR-18-00422-PHX-SMB
10                  Plaintiff,                           ORDER
11   v.
12   Michael Lacey - 001
     James Larkin - 002
13   Scott Spear - 003
     John Brunst - 004
14   Andrew Padilla - 006
     Joye Vaught - 007,
15
16                  Defendants.

17
            On the Court’s own motion, IT IS ORDERED that
18
     1). Any Jencks Act information not previously disclosed will be disclosed by 5:00 p.m.
19
     on August 20, 2019.
20
     2). Any Jencks Act materials provided by the United States in preparation for, or in
21
     connection with, any stage of the proceedings in this case (collectively, “the materials”)
22
     are subject to this protective order and may be used by Defendants and Defendants’ counsel
23
     (defined as counsel of record in this case) solely in connection with the defense of this case,
24
     And for no other purpose, and in connection with no other proceedings, without further
25
     order of this Court.
26
     3). Defendants and Defendants’ counsel shall not disclose the materials or their contents
27
     Directly or indirectly to any person or entity other than persons employed to assist in the
28
     defense, persons who are interviewed as potential witnesses, counsel for potential
      Case 2:18-cr-00422-SMB Document 730 Filed 08/20/19 Page 2 of 2



 1   witnesses, and other persons to whom the Court may authorize disclosure (collectively,
 2   “authorized persons”). Potential witnesses and their counsel may be shown copies of the
 3   materials as necessary to prepare the defense,but may not retain copies without prior
 4   permission of the Court.
 5   4). Defendants, Defendants’ counsel, and authorized persons shall not copy or reproduce
 6   the materials. The original materials shall be kept at defense counsel’s respective offices.
 7   The materials may be taken out of the office as necessary and if in compliance with
 8   paragraph 3.
 9   5). Before showing materials to an authorized person, defense counsel must provide the
10   authorized person with a copy of this order.
11   6). Nothing contained in this order shall preclude any party from applying to this Court
12   for further relief or for modification of any provision hereof.
13          Dated this 20th day of August, 2019.
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -2-
